Title: Thomas Barclay to John Adams, 6 May 1784
From: Barclay, Thomas
To: Adams, John


        
          Dear Sir
          Paris 6th. May 1784—
        
        I had the pleasure of receiving your letter relative to the House at Auteuil, since which several Messages pass’d between the Count de Rouault and Me, and all have Ended in an appointment to Meet Tomorrow on the spot, where I shall make known my demands for Repairs, and more than probably I will Inform you by next post that the House is taken for you
        The Furniture must absolutely be alterd, and some few arrangements made Concerning the Garden and water pipes, without which I shall not Meddle with the place
        I observe your opinion about the vouchers which are in the hands of Fezeaux Grand & Co. and though I differ with you in My sentiments about the Matter, I shall write to those Gentlemen to send them to Me, for if I Can procure them it is Not Material either to you or Me whether at your desire or Not— However the holders Certainly Cou’d have No pretense to Refuse giving You up your

acceptances which have been discharged, though perhaps they might scruple to give them to Me, I shall procure a letter from Mr. Grand on the subject, for the account is much wanted in America, and Cannot be furnish’d by Me without the vouchers
        Mr. Carmichael Came here on purpose from Madrid to bring the Bills which were drawn on Mr. Jay and the other vouchers for the settlement of his account, which is happily got through, My Best wishes attend you and your son I remain always / Dear sir / your Afft. Obed Sert
        
          Thos: Barclay
        
      